Hooker, J.:
This is an action against the defendant Burns, individually, and -as captain of the second police precinct of the police department of the city of New York, for injunctive relief decreeing that the defendant be restrained from a continuing trespass on the plaintiff’s property. A motion was made at Special Term for a temporary injunction against the defendant in the tenor of the demand for relief in the complaint, and from an order granting such an injunction pendente lite the defendant appeals.
The plaintiff is duly licensed to conduct a saloon at No. 193 "Washington street in the borough of Manhattan, city of New York, =and had been conducting that business for some time prior to the •commencement by the defendant of the unlawful acts of which he ■complains. The saloon proper occupies the ground floor, and the plaintiff has two rooms on the second floor, one of which is used in his restaurant business, where, as appears from the affidavits, he has been in the habit of serving meals, to both men and women. The mother of the two rooms upstairs is used as a clothes room for butchers, occupied at the Washington Market, opposite the premises of the plaintiff. These butchers are customers of the plaintiff, and rent from him the use of this room. Access to the second floor is gained by means of a stairway at the side of the saloon, and upon the second jfloor there is a third room occupied by the Sunny Brook Pleasure Olub, which seems to be an incorporated social club. It is undis*104puted that the plaintiff is not a member of the club, has nothing to do with it, and is not interested as owner or proprietor or in any other way with the premises it occupies. Suspecting that gambling-was being practiced or would be indulged in-by visitors at the club-rooms, the defendant, as captain of police of the precinct, on or about the 1st day of February, 1904, stationed two police officers in citizens’ clothing on the plaintiff’s premises. One .took his post in the plaintiff’s saloon and the other upstairs, sometimes within and sometimes without the plaintiff’s eating room. They assigned as the-reason of their being there that the defendant had directed them to post themselves there for the purpose of preventing gambling on the; premises, and though many times requested by the plaintiff to quit; the premises unless they had business to transact, refused to go. Officers were kept there daily from noon until about midnight. The plaintiff and his attorney protested to the defendant against the-, continuance of the presence of the officers upon the premises, and were met with the explanation that the defendant would not desist until he had driven Matthew and Thomas Stripp out of his precinct. It appears that the Stripp brothers' and one Cavanagh were members of the club, and the defendant suspected them of running a-gambling room on the second floor of the building where the plaintiff maintained his saloon. They frequently-patronized the plaintiff’s restaurant and his bar. Thé defendant further said to the; plaintiff and his attorney that it.would do them no good to protest,, and that as long as the plaintiff did business in. his precinct he proposed to make him trouble, and said : “ You will have a whole lot of trouble, too.” From the plaintiff’s showing it appears that the; defendant stated to plaintiff’s counsel at this interview: “ Why, Mr. Reynolds, it is -simply a farce to come here and ask me to stop it;; I will do nothing of the kind; I propose to keep them (the officers)there until I have driven this man (plaintiff) out of business in my precinct; he must get rid of those people (Stripps and Cavanagh)before I will let him alone.” It is alleged, and appears satisfactorily from the proof offered in support of the motion, that the continued presence of the police officers in and upon’ the plaintiff’s-premises tended to and had already deprived the plaintiff of the-enjoyment of the .full measure of business which he had attracted before the officers were posted; that the officers would not allow *105the butchers to use their wardrobe, and that many of his former customers were deterred from patronizing his eating room on the second floor.
The plaintiff’s action is, in nature, to restrain a continuing trespass. That equity will lend its aid in such behalf cannot be doubted (Mohawk & Hudson R. R. Co. v. Artcher, 6 Paige, 83); and this branch of equity jurisprudence has been held properly applicable to restrain public officers from performing acts in the discharge of their duties which seemed to come within the nature of trespass tending to the irreparable injury of the aggrieved party. (People v. Canal Board of N. Y., 55 N. Y. 390; People ex rel. Negus v. Dwyer, 90 id. 402; Tribune Assn. v. Sun Printing & Pub. Assn., 7 Hun, 175.)
The appellant’s contention that.this action should not lie for the reason that the plaintiff will have an adequate remedy at law when his business is Anally wiped out, should not prevail. The mere fact of a continuing trespass, if without legal authority and contrary to-the wishes of the plaintiff, is quite sufficient to authorize the maintenance of the action. But further than that, it is difficult to compre-. hend how the plaintiff can ultimately show the extent of his damages. It is clear that the injury to him will be irreparable, and we are convinced that he has no adequate remedy at law. He may sue for' the trespass, it is true, but meanwhile his business is being ruined,, if his statements are to be believed, and the court below has evidently put greater faith in his version of the few disputed questions-presented by the affidavits.
There is nothing in the papers more than the suggestion of a suspicion that the law has ever been violated in the room occupied by the Sunny Brook Pleasure .Club, and what statements there are in the affidavits are not worthy the name of proof. Above all that, it is not suggested or intimated that the plaintiff has ever in any way, either on his premises or in the room occupied by the club, committed a crime or attempted to do so. His worst fault is bebas allowed two or three characters, who seem to be suspected by the police, to enter his place of business. It is true that section 37 of the Liquor Tax Law (Laws of 1896, chap. 112, as amd. by Laws of 1903, chap. 486) declares that places where liquors are sold, by reason of liquor tax certificates, are public places, and gives to *106police officers the right to inspect them; and it is true that section 315 of the charter of the city of Hew York (Laws of 1Ü0Í, chap. 466) makes it the duty of police officers to “ observe and inspect all places of public amusement, all places of business having excise or' other licenses to carry On any business; * * * all gamblinghousés, * * * and to repress and restrain all unlawful ■ and ■disorderly conduct or practices therein; ” and it is by said section . ■of the charter further made their duty to enforce and prevent the violation' of all laws and ordinances in force in the city of Kew York. The authority carbfully to observe and inspect' gambling •houses and other places is widely different.from an imagined authority to occupy such premises; and the,defendant’s conduct in respect-to the plaintiff’s premises has amounted to- nothing less than an. occupation. Kor was it the intention of the Legislature to permit, under •guise of such grantedpower,- anything approaching - permanent occupation, nor can the defendant justify his act by relying upon the direction of the charter that it is the duty of the police to prevent crime. The manner in which the members of the police ■department may do this is that pointed out by the different statutes treating Of its duties and the manner of coping with crime, and ¡should not be extended so as to interfere ;witli the constitutional, guaranty that “ the right of the people to be secure in their persons, houses, paper and effects, against unreasonable searches and .seizures, shall not be violated” (U. S. Const, fth amendt.), and the guaranty that no person shall be deprived of life, liberty or prop•erty without due process of law (State Const, art. 1, §6). Were the views of .the defendant .correct in relation to what his rights and privileges are tó enforcé and prevent the violation of the, law, the ¡argument carried to a logical conclusion would warrant the filling .•of every resort, evil or otherwise, of every place of business where ■opportunity was offered- to commit crime, in every section of tlie ■city where it would be possible to do so, even though such places were private property, with paid public agents,-and require them to remain there as mentors of' the public niorals, ' ‘
The case of Weiss v. Herlihy (23 App. Div. 608) is in many respects similar- to the one in hand. There the defendant had stationed police officers in a restaurant, ostensibly t-o prevent gambling therein, and the first department by a divided court refused to *107reverse an order denying plaintiffs motion for an injunction jpendente lite. It seems from the prevailing opinion in that case that it had been established with some reasonable degree of certainty that the premises occupied by the plaintiff were those where -common gambling had been indulged in, and the majority of the ■court seemed to be of the opinion that because the plaintiff’s place had been a common gambling house the defendant as captain ■of the police was within his rights and privileges and in the performance of his duties in attempting to prevent further violations -of law at that place. The record here discloses no evidence of that character, however, and no suggestion appears that 'the room occupied by the club was, prior to the advent of Cavanagh and the Stripp brothers, ever used for any purpose of an immoral nature. Practically the only excuse the defendant offers for his conduct was that he suspected these men of being common gamblers, knew they were members of this club; that they had recently abandoned old premises where they were supposed to have conducted a gambling place, and the inference was that they had transferred it to this club room. The case also differs in this, that the plaintiff there appeared to be somewhat of a notorious character himself, and had been convicted of crime theretofore. ■ There is no warrantable aspersion cast upon the reputation of the plaintiff in this case; and even were the • rule, as adopted by the majority of the court in the Weiss case, to' prevail, no circumstances are disclosed which under the doctrine there announced would have authorized the defendant to indulge in his continuing trespass upon the plaintiff’s premises.
The view taken leads to the conclusion that the preliminary injunction granted in this case was properly continued during the pendency of the action. A majority of my associates, however, are of the opinion that the order under review goes too far in its recitals which declare, among other things, that the defendant, a police captain, has acted maliciously and oppressively toward the plaintiff. It seems to them that the court ought not, in awarding a provisional remedy, to declare as a matter of fact that an officer has been guilty of' a crime, and oppression is a misdemeanor under section 556 of the Penal Code. The order to be entered upon our decision, therefore, while affirming the order appealed from, so far as it continues the injunction, will modify the same by striking out *108the. recitals declaring that it satisfactorily appears to the court that.; the defendant has acted maliciously .and oppressively; It is.enough ■ to .warrant the injunction and its continuance that it appears that the acts sought to be restrained constitute a continuing trespass.
Hirschberg, P. J., Bartlett, Woodward and Jerks, JJ., concurred. ■
Order modified by striking out all allegations charging the defendant with oppression, and as modified affirmed, without cost's.